DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to the arguments/remarks filed 2/16/22. Claims 1-2, 4-9, 11-16 and 18-21 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 2/16/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,893,356 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see at least pp. 7-9 of Remarks filed 2/16/22, with respect to claims 1-2, 4-9, 11-16 and 18-21 have been fully considered and are persuasive.  The Double Patenting, 35 USC 103 rejections of claims 1-2, 4-9, 11-16 and 18-21 have been withdrawn. 

Allowable Subject Matter
Claims 1-2, 4-9, 11-16 and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments (see at least pp. 7-9 of Remarks filed 2/16/22) regarding the differences between the instant application and the closest prior art of record (Flood) in relation to “a correlation that indicates whether the user hears the input audio signal” were persuasive.
The combination of the above feature with the other elements of the claims would not have been obvious to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Friday, 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES K MOONEY/Primary Examiner, Art Unit 2654